Citation Nr: 1226532	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  10-04 131	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased rating for status post aortic valve replacement X 2, currently rated as 60 percent disabling. 

2.  Entitlement to an increased rating for paroxysmal atrial fibrillation associated with status post status post aortic valve replacement, currently rated as 10 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability (hereinafter referred to as "TDIU"). 
  

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to January 1985. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for a rating in excess of 60 percent for status post aortic valve replacement.  The Veteran filed a notice of disagreement with this decision in February 2009 and a statement of the case addressing the issue of entitlement to a rating in excess of 60 percent for status post aortic valve replacement was completed in January 2010.  Simultaneous with this statement of the case, a January 2010 rating decision assigned a separate 10 percent rating for paroxysmal atrial fibrillation associated with status post status post aortic valve replacement and denied a claim for TDIU.  A timely substantive appeal with respect to the issue of entitlement to a rating in excess of 60 percent for status post aortic valve replacement was completed in January 2010.  

Argument received subsequent to the January 2010 rating decision from the Veteran in May 2010 and from the Veteran's representative in February 2011 and April 2012 have each in essence or explicitly expressed disagreement with the 10 percent rating assigned for paroxysmal atrial fibrillation, with the argument in April 2012 being that the issue of the propriety of this rating was "part and parcel" with that of the rating assigned for status post aortic valve replacement.  Relevant to this claim as well as the claim for TDIU, the Veteran asserted that he has missed work due to cardiovascular problems in his May 2010 statement.  Given these assertions and the circumstances of this case, the Board finds that these claims should also be considered to be properly before the Board.  Harris v Derwinski, 1 Vet. App. 80 (1991); see also Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (wherein it was held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation).  The issues found to be on appeal are listed accordingly on the Title Page. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his February 2011 presentation to the Board, the Veteran's representative contended that another VA cardiovascular examination was necessary as the VA physician who conducted such an examination in December 2007 did not have the benefit of the claims file, and the most recent such examination conducted in November 2009 did not discuss the impact of the Veteran's reported heart palpitations.  With respect to the December 2007 VA examination, it was argued in the February 2011 presentation that while the reports from this examination reflected review of the Veteran's electronic medical records, it did not appear that such records were associated with the claims file, and that such records would perhaps demonstrate that an increased rating for paroxysmal atrial fibrillation was warranted in that they may show that the Veteran met the criteria for a higher rating; namely, paroxysmal atrial fibrillation or other supraventricular tachycardia with more than four episodes per year documented by electrocardiogram (ECG) or Holter monitor.  See 38 C.F.R. § 4.104, Diagnostic Code 7010. 

The Veteran's representative also argued in February 2011 that given the Veteran's statements in May 2010 that he was in "A-Fib" for more than a week, there was a suggestion of a worsening in symptomatology that necessitated another VA cardiovascular examination.  Review of private treatment reports dated from May 2011 to March 2012 suggests such a possibility of worsening cardiac symptomatology in that, as noted by the Veteran's representative in his April 2012 presentation, these records reflect continuing treatment for atrial fibrillation, with one such report dated in January 2012 noting "persistent" paroxysmal atrial fibrillation.   

Governing regulations provide that VA's duty to assist includes conducting a thorough and contemporaneous examination of the Veteran which takes into account the records of prior examinations and treatment as well as to provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.326; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

Given the contentions and legal criteria as set forth above and the clinical evidence perhaps suggesting an increase in pertinent disability since the Veteran's last VA cardiovascular compensation examination in November 2009, the Board concludes that a remand for a more contemporaneous examination to assess the current severity of the service-connected cardiovascular residuals is necessary in this case. 38 U.S.C.A. § 5103A; Snuffer v. Gober, 10 Vet. App. 400 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In order to obtain sufficient clinical information to adjudicate the claims, the examiner will also be requested to focus the examination on the relevant rating criteria as directed below.  

In light of the contention with regard to obtaining the referenced electronic medical records, this remand will also direct the RO to ensure that all pertinent records are associated with the claims file or entered into Virtual VA, (VA's electronic database).  Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are deemed to be in the constructive possession of VA adjudicatory personnel).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any reports from VA outpatient treatment for cardiovascular symptoms that may have been provided to the Veteran.

2.  The Veteran should be scheduled for a VA cardiovascular examination to determine the current extent of the impairment resulting from his service-connected cardiovascular residuals.  All testing and evaluation needed to make this determination should be conducted, including a stress test, if deemed medically advisable.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  A complete rationale for all opinions must be provided.  The examiner is to specially comment as to whether the service-connected disability in question results in any of the following: 

1)  Chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent.  If METs testing cannot be done for medical reasons, an estimation of the level of activity, expressed in METs and supported by specific examples, such as slow stair climbing that results in dyspnea, fatigue, angina, 
dizziness, or syncope, should be used.

2) Paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by ECG or Holter monitor

The examiner should also express as an opinion as to the impact of the service connected cardiovascular residuals on the Veteran's ability to obtain and retain substantially gainful employment.

3.  In the interest of avoiding further remand, the RO should review the examination report and opinions to ensure that such is responsive to the above requests for information. 

4.  After completion of the above and any additional development deemed necessary, the RO should review the expanded claims file and determine whether the claims for increased ratings for status post aortic valve replacement or paroxysmal atrial fibrillation or TDIU may be granted.  To the extent this does not result in a complete grant of all benefits sought, the RO should furnish the Veteran and his representative with an appropriate supplemental statement of the case.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

